DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 7-12, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 2013/0182359).
Regarding Claim 1, Jeon discloses an integrated circuit formed on a substrate (comprising 1a-1d in Figures 1-4), the integrated circuit comprising: 
a first and second conductors for providing supply and ground voltages (first conductor comprising L1 providing power supply voltage and second conductor comprising L3 ground voltage respectively, Figures 1-4), respectively; 

a trigger circuit (comprising 100, 200, 300, 400, Figures 1-4) coupled between the first and second conductors and configured to drive the first and second gates with first and second voltages, respectively (Figures 1-4), the trigger circuit comprising: 
a biasing circuit for generating the first voltage as a function of the supply voltage (comprising 100, 200, Figures 1-4); 
a third MOS transistor (comprising MVP3, Figures 1-4) coupled between the first conductor and the second gate (MVP4 coupled between L1 and  gate of MVN6, Figures 1-4), the third MOS transistor comprising a third gate (gate of MVP3 coupled to node N2, Figures 1-4); 
a resistive element (comprising MVP1, 200, Figures 1-4) coupled between a second/different first conductor and the third gate (MVP1 coupled between L1 and gate of MVP3, Figures 1-4); 
a capacitive element (comprising MVN3, MVN4 in 400, Figures 1-4) coupled between the third gate and the first gate (Paragraph 46, “….When the potential at the second node N2 temporarily rises at the application of electrostatic current, i.e., an ESD pulse to the first power line L1, charge at the second node N2 moves through the 
wherein the third MOS transistor is configured to increase the second voltage in response to an increase in the supply voltage (Figures 1-4, Paragraph 46, “…..the fourth node N4 is at a high state, i.e., the first power supply voltage VDDH and the sixth and seventh transistors MVN5 and MVN6 are both turned on.  Consequently, the electrostatic current in the first power line L1 is discharged to the ground line L3 through the stack circuit 500”). 
Regarding Claim 2, Jeon discloses the integrated circuit of Claim 1 wherein the trigger circuit further comprises a voltage limiter circuit coupled to the second conductor and configured to limit the second voltage (comprising MVN2 coupled to the second conductor L3 limiting the second voltage  at N4, Figures 1-4).
Regarding Claim 3, Jeon discloses the integrated circuit of Claim 2 wherein the voltage limiter circuit is configured to limit the second voltage to a magnitude that is less than a magnitude of voltage on the first conductor while the supply voltage is increasing.

Regarding Claim 5, Jeon discloses the integrated circuit of Claim 1 wherein the first and second MOS transistors comprise first and second NMOS transistors, respectively (Figures 1-4 show MVN5 and MVN6 as NMOS transistors).
Regarding Claim 6, Jeon discloses the integrated circuit of Claim 5 wherein a source of the first NMOS transistor and a drain of the second NMOS transistor share a common active area of the substrate (source drain connected MVN5 and MVN6 sharing common body/substrate shown in Figures 1-4).

Regarding Claim 8, Jeon discloses the integrated circuit of Claim 7 wherein the third and fourth MOS transistors comprise third and fourth PMOS transistors (MVP3 and MVP2 are both PMOS transistors as shown in Figures 1-4).
Regarding Claim 9, Jeon discloses the integrated circuit of Claim 1 wherein a fourth MOS transistor is coupled between the third MOS transistor and another resistive element (PMOS transistor MVP2 coupled between MVP3 and resistive element Res1, Figures 1-4).
Regarding Claim 10, Jeon discloses the integrated circuit of Claim 1 wherein the biasing circuit comprises a voltage divider (voltage divider formed by Res1, MVN1 and EGC1, Figures 1-4, wherein the first voltage generated by the voltage divider is less than supply voltage on the first conductor (Figures 1-4, voltage at node 1 is VDDH at L1 minus voltage drop across Res1).
Regarding Claim 11, Jeon discloses an integrated circuit formed on a substrate (comprising 1a-1d in Figures 1-4), the integrated circuit comprising: 

a first clamp device (500, Figures 1-4) comprising first upper and lower metal oxide semiconductor (MOS) transistors (MVN5, MVN6, Figures 1-4) coupled in series between the first and second conductors (MVN5, MVN6 connected in series between L1, L3, Figures 1-4), wherein the first upper and lower MOS transistors comprise first upper and lower gates, respectively (gates of MVN5, MVN6 coupled nodes N3, N4 respectively, Figures 1-4); 
a trigger circuit (comprising 100, 200, 300, 400, Figures 1-4) coupled between the first and second conductors and configured to drive the first upper and lower gates with first and second voltages, respectively (Figures 1-4), the trigger circuit comprising: 
a biasing circuit for generating the first voltage as a function of the supply voltage (comprising 100, 200, Figures 1-4); 
a first PMOS transistor a first gate, a first source, and a first gate (comprising MVP3, Figures 1-4) coupled between the first conductor and the second gate (MVP4 coupled between L1 and  gate of MVN6, Figures 1-4), the third MOS transistor comprising a third gate (gate of MVP3 coupled to node N2, Figures 1-4); 
a first resistive element (comprising MVP1, 200, Figures 1-4) coupled between a second/different first conductor and the third gate (MVP1 coupled between L1and gate of MVP3, Figures 1-4); 
a capacitive element (comprising MVN3, MVN4 in 400, Figures 1-4) coupled between the third gate and the first gate (Paragraph 46, “….When the potential at the second node N2 temporarily rises at the application of electrostatic current, i.e., an ESD 
wherein the first PMOS transistor is activated in response to an increase in the supply voltage; wherein the second voltage is generated in response to activation of the first PMOS transistor (Figures 1-4, Paragraph 46, “…..the fourth node N4 is at a high state, i.e., the first power supply voltage VDDH and the sixth and seventh transistors MVN5 and MVN6 are both turned on.  Consequently, the electrostatic current in the first power line L1 is discharged to the ground line L3 through the stack circuit 500”).
Regarding Claim 12, Jeon discloses the integrated circuit of Claim 11 further comprising a second resistive element comprising first and second terminals, wherein the first terminal is coupled to the first lower gate and the first source, and wherein the second terminal is coupled to the second conductor (comprising MVN2 coupled to the second conductor L3 limiting the second voltage at N4, Figures 1-4).
Regarding Claim 15, Jeon discloses the integrated circuit of Claim 11 wherein the trigger circuit further comprises a voltage limiter circuit configured to limit the second voltage to a predetermined magnitude (comprising MVN2 coupled to the second conductor L3 limiting the second voltage  at N4, Figures 1-4).
Regarding Claim 17, Jeon discloses the integrated circuit of Claim 11 wherein the first upper and lower MOS transistors comprise first upper and lower NMOS transistors, respectively (Figures 1-4 show MVN5 and MVN6 as NMOS transistors).
Regarding Claim 18, Jeon discloses the integrated circuit of Claim 5 wherein a source of the first upper NMOS transistor and a drain of the first lower NMOS transistor 
Regarding Claim 19, Jeon discloses an integrated circuit formed on a substrate (1a-1d in Figures 1-4), the integrated circuit comprising: 
a first and second conductors for providing supply and ground voltages (L1, L3, Figures 1-4), respectively; 
a clamp device (500, Figures 1-4) comprising first and second metal oxide semiconductor (MOS) transistors (MVN5, MVN6, Figures 1-4) coupled in series between the first and second conductors (MVN5, MVN6 connected in series between L1, L3, Figures 1-4), wherein the first and second MOS transistors comprise first and second gates, respectively (gates of MVN5, MVN6 coupled nodes N3, N4 respectively, Figures 1-4); 
a trigger circuit (comprising 100, 200, 300, 400, Figures 1-4) coupled between the first and second conductors and configured to drive the first and second gates with first and second voltages, respectively (Figures 1-4), the trigger circuit comprising: 
a biasing circuit for generating the first voltage as a function of the supply voltage (comprising 100, 200, Figures 1-4); 
a PMOS transistor (comprising MVP3, Figures 1-4) coupled between the first conductor and the second gate (MVP4 coupled between L1 and  gate of MVN6, Figures 1-4), the third MOS transistor comprising a third gate (gate of MVP3 coupled to node N2, Figures 1-4); 

a capacitive element (comprising MVN3, MVN4 in 400, Figures 1-4) coupled between the third gate and the first gate (Paragraph 46, “….When the potential at the second node N2 temporarily rises at the application of electrostatic current, i.e., an ESD pulse to the first power line L1, charge at the second node N2 moves through the second transistor MVP1 to a parasitic capacitor at a node having a lower potential of the second power supply voltage VDDM….”); 
wherein a voltage at the third gate decreases in response to activation of the second MOS transistor (Figures 1-4, Paragraph 46, When the potential at the second node N2 temporarily rises at the application of electrostatic current, i.e., an ESD pulse to the first power line L1, charge at the second node N2 moves through the second transistor MVP1 to a parasitic capacitor at a node having a lower potential of the second power supply voltage VDDM, so that the second node N2 is maintained again at a negative potential for the predetermined period of time.”).
Regarding Claim 20, Jeon discloses the integrated circuit of Claim 19 wherein the trigger circuit is configured to drive the second gate with the ground voltage prior to the ESD event (comprising MVN2 coupled to the second conductor L3 and to the gate of the second MOS transistor/second voltage at N4, Figures 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2013/0182359) in view of Hastings (US 6,617,906).
Regarding Claim 4 and 16, Jeon does not disclose the integrated circuit of Claim 3 and Claim 16, wherein voltage limiter circuit comprises a diode coupled between the second gate and the second conductor, wherein the diode comprises an anode coupled to the second gate.  Hastings discloses an integrated circuit (Figure 7) comprising a clamp device comprising a first and second MOS transistors (comprising NMOS transistors M7, M8, Figure 7) coupled between a first and second conductors (M7, M8 coupled between VHIGH and ground, Figure 7) and a voltage limiter circuit comprising a diode coupled to a second conductor and to a gate of the second MOS transistor (comprising D27, D28 coupled to the gate of M8 and to ground, Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the voltage limiter circuit of Jeon, a diode as taught by Hastings, to clamp the second voltage at the desired level to protect the gate of the second MOS transistor. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2013/0182359) in view of Zhan et al. (US 2014/0061716).
Regarding Claim 13, Jeon does not specifically discloses the integrated circuit of Claim 11 wherein the clamp device further comprises: second upper and lower MOS transistors coupled in series between the first and second conductors, wherein the 
Regarding Claim 14, combination of Jeon and Zhan discloses the integrated circuit of Claim 13 wherein the first and second upper MOS transistors positioned adjacent to each other in the substrate (source drain connected MVN5 and MVN6 sharing common body/substrate shown in Figures 1-4), and wherein the first and second upper MOS transistors positioned between the first and second lower MOS transistors in the substrate (Zhan, Paragraph 42 teaching in the combination).
Response to Arguments
Applicant's arguments filed on 1/05/2021 have been fully considered but they are not persuasive.

In response, examiner respectfully notes that one terminal (source/drain) of MVP1 in Figures 1-4 of Jeon is coupled to the gate of the third transistor MVP3 and another terminal (drain/source) of MVP1 is coupled to L1 via its coupling to L2, MVN4, and MVN3.  Examiner further respectfully notes that claim does not limit a direct connection to the first conductor or directly connected between the first and second conductor and the prior art meet the limitation of the recited coupling between the first conductor and the second conductor.  
Regarding Applicant’s arguments, on Pages 8-9 of the Remarks toward the capacitive element, as disclosed in Paragraph 46 and Figure 4, examiner respectfully notes that the claimed capacitive element is not limited by any specifics regarding the number of terminals/terminal connection and type of the capacitive element or exclude a parasitic capacitive element, therefore, the prior art disclosure of the capacitive element meets the recited limitation.  Regarding Applicant’s further arguments, on Pages 8-9 of Remarks toward the limitation and element MVN4 of Jeon, examiner respectfully that one terminal of MVN4 in Figure 4 of Jeon is coupled to the first gate (gate of MVN5) and a another terminal of MVN4 is coupled to the third gate (gate of MVP3) via its coupling to MVN3.  
Applicant’s arguments, on Page 9 of the Remarks toward Claims 11, 19 are similar to those toward Claim 1, therefore, please the response to arguments toward Claim 1 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ker (US 2007/0103825) discloses an integrated circuit comprising: a first and second conductors for providing supply and ground voltages (Vdd, Vss, Figures 5-7), respectively; a clamp device (8, Figures 5-7) comprising first and second metal oxide semiconductor (MOS) transistors (N7, N8, Figures 5-7) coupled in series between the first and second conductors (N7, N8 connected in series between Vdd and Vss (N7, N8, Figures 5-7), wherein the first and second MOS transistors comprise first and second gates, respectively (gates of N7, N8 coupled to node J, node L respectively, Figures 5-7); a trigger circuit (comprising 100, 60, 70, Figures 5-7) coupled between the first and second conductors and configured to drive the first and second gates with first and second voltages, respectively (Figures 5-7); 
Chen (US-7027276-B2); Hyashi (US 2010/0302693) discloses an ESD clamp device comprising MOS transistor coupled between a first conductor and a second conductor (101 coupled between ESD-IN and VSS, Figure 8) and a resistive element coupled to the gate of the MOS transistor and to ground (resistor 14 coupled to the gate of 101 and VSS, Figure 8).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 1/25/2021